DETAILED ACTION
	This is the first office action on the merits of the instant application, which was filed October 11, 2019 as a continuation of US Patent Application 15/586,136, filed May 3, 2017, now US Patent 10,442,544, which claims the benefit of US Provisional Application 62/333,747, filed May 9, 2016.  The application contains Claims 1-20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Objections
Claim 4 is objected to because of the following informalities:  At the end of line 4, after “engine;”, --and-- should be inserted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 2015/0081193 A1) in view of Armstrong et al. (US 2015/0185111 A1).
Gordon et al. teaches, according to claim 1, an engine controller comprising: 
at least one processor; and a memory storing instructions (Gordon et al., at least para. [0037], “Those of skill in the art will appreciate that the various illustrative logical blocks, modules, circuits, and algorithm steps described in connection with the embodiments disclosed herein may be implemented as electronic hardware, computer software, or combinations of both…For example, an embodiment of a system or a component may employ various integrated circuit components, e.g., memory elements, digital signal processing elements, logic elements, look-up tables, or the like, which may carry out a variety of functions under the control of one or more microprocessors or other control devices.”) that, when executed, cause the at least one processor to: 
monitor one or more operating parameters of each of a first engine and a second engine from two or more engines that are configured to jointly provide mechanical power to a multi-engine power system (Gordon et al., at least para. [0020], “The engine controls 106 are each in operable communication with one of the engines 102…To implement this functionality, which is described in more detail below, the engine controls 106 are each coupled to receive various control and performance data from its associated engine 102.  Thus, as FIG. 1 further depicts, each engine 102 additionally includes a plurality of sensors 128.  Each of the sensors 128 is coupled to its associated engine control 106 and is operable to sense an engine parameter and supply control and performance data representative of the sensed parameter to its associated engine control 106.”); 
estimate a deterioration factor of the first engine based on the one or more operating parameters of the first engine (Gordon et al., at least para. [0022], “In the depicted embodiment, each engine control 106 includes a remaining useful life module 202 (e.g., 202-1, 202-2) and an engine controller 204 (e.g., 204-1, 204-2).  Each remaining useful life module 202 is configured to determine a plurality of different degradation mechanisms that limit the remaining useful life of its associated engine 102, and to determine which degradation mechanism for that engine 102 is most limiting.”); 
“In the depicted embodiment, each engine control 106 includes a remaining useful life module 202 (e.g., 202-1, 202-2) and an engine controller 204 (e.g., 204-1, 204-2).  Each remaining useful life module 202 is configured to determine a plurality of different degradation mechanisms that limit the remaining useful life of its associated engine 102, and to determine which degradation mechanism for that engine 102 is most limiting.”); 
adjust, based on the deterioration factor of the first engine, a first amount of mechanical power being provided by the first engine to extend a service time of the first engine (Gordon et al., at least para. [0022], “Each remaining useful life module 202, upon determining which of the determined degradation mechanisms for its associated engine 102 is most limiting, supplies a bias signal 203 representative of this determination to its associated engine controller 204.”, and para. [0031], “Turning now to a brief description of the engine controllers 204, it is seen that each includes a speed control 224, a speed error function 226, load sharing logic 228, and a turbine governor 232.  Before describing these functions, it is noted that the depicted engine controllers 204 are configured to implement a power turbine speed control function.  It will be appreciated, however, that various load matching functions may be implemented through the use of the power turbine speed control function.  For example, the engine controllers 204 could instead be configured to implement, through the use of a power turbine speed control function, a load matching function based on temperature or torque, just to name a few.”); and 
“The engine controls 106, in addition to receiving the various control and performance data from its associated engine 102, are in operable communication with each other via a data link 132…Each engine control 106 is further configured, based on the most limiting remaining useful life, to control the operations of at least its associated engine 102 in a manner that the remaining useful lives of each engine 102 are substantially equal.  It will be appreciated that the engine controls 106 may be variously configured to implement this functionality.”, and para. [0033], “The load sharing logic 228, as already noted, supplies a load share signal 234 to the speed control 224.  In the depicted embodiment, the load sharing logic 228 in each engine controller 204 receives at least a portion of the control and performance data supplied by the sensors 128 associated with both of the engines 102.  The load share logic 228 is configured, upon receipt of these data, to determine the load on each of the engines 102 and supply the load share signal 234, which is representative of the determined load on each engine, to the speed control 224.”).
Gordon et al. does not expressly teach, but Armstrong et al. teaches that the first engine is configured to supply power to a first propulsor and the second engine is configured to supply mechanical power to a second propulsor different than the first propulsor (Armstrong et al., at least Figure 3).  It would have been obvious to incorporate the teaching of Armstrong et al. into the system of Gordon et al. for the purpose of adapting the engine life elongation scheme to a multiple propeller craft, and as a combination of prior art elements in a known manner with an 
 
Regarding claim 2, the one or more operating parameters of the first engine includes at least one of a temperature of the first engine, a fuel consumption of the first engine, or a shaft speed of the first engine, and wherein the one or more operating parameters of the second engine includes at least one of a temperature of the second engine, a fuel consumption of the second engine, or a shaft speed of the second engine (Gordon et al., at least para. [0020], “In the depicted embodiment, however, at least a subset of the depicted sensors 128 supply control and performance data representative of, or that may be used to determine, engine inlet pressure, engine inlet temperature, engine speed, fuel flow, compressor discharge pressure, power turbine inlet temperature, engine torque, shaft horsepower, and thrust, just to name a few.”).
Regarding claim 3, the instructions further cause the at least one processor to estimate the deterioration factor of the first engine using a model that equates the one or more operating parameters of the first engine at the first amount of mechanical power to the deterioration factor of the first engine; and estimate the deterioration factor of the second engine using a model that equates the one or more operating parameters of the second engine at the second amount of mechanical power to the deterioration factor of the second engine (Gordon et al., at least para. [0022], “In the depicted embodiment, each engine control 106 includes a remaining useful life module 202 (e.g., 202-1, 202-2) and an engine controller 204 (e.g., 204-1, 204-2).  Each remaining useful life module 202 is configured to determine a plurality of different degradation mechanisms that limit the remaining useful life of its associated engine 102, and to determine which degradation mechanism for that engine 102 is most limiting.”).
Regarding claim 4, the instructions cause the at least one processor to adjust the first amount of mechanical power being provided by the first engine to adjust a rate of change of the deterioration factor of the first engine; and adjust the second amount of mechanical power being provided by the second engine to adjust a rate of change of the deterioration factor of the second engine (Gordon et al., at least para. [0035], “The plurality of engines 102 are then controlled, based on the most limiting degradation mechanism, in a manner that the remaining useful lives of each engine are substantially equal (306).”, i.e. the rate of change of the deterioration factor, or the rate of degradation, is adjusted to equalize the remaining useful lives of the engines).
Regarding claim 5, the instructions cause the at least one processor to adjust the first amount of mechanical power being provided by the first engine to decrease the rate of change of the deterioration factor of the first engine to extend the service time of the first engine; and adjust the second amount of mechanical power being provided by the second engine to increase the rate of change of the deterioration factor of the second engine to shorten a service time of the second engine (Gordon et al., at least para. [0035], “The plurality of engines 102 are then controlled, based on the most limiting degradation mechanism, in a manner that the remaining useful lives of each engine are substantially equal (306).”, i.e. the rate of change of the deterioration factor, or the rate of degradation, is adjusted to equalize the remaining useful lives of the engines, which necessarily shortens the service time of one of the engines and/or extends the service life of another of the engines).
Regarding claim 6, the instructions further cause the at least one processor to determine that the rate of change of the deterioration factor of the first engine is greater than the rate of change of the deterioration factor of the second engine; in response to determining that the rate of change of the deterioration factor of the first engine is greater than the rate of change of the deterioration factor of the second engine, adjusting the first amount of mechanical power being provided by the first engine and the second amount of mechanical power being provided by the second engine (Armstrong et al., at least para. [0027], “As summarized above, engine 10 of FIG. 1 includes redundant components and an ability to trade off life and performance therein. However, in an aircraft having two (or more) engines, such as aircraft 300, component life may be traded between engines 302, 304 as well. Lifing indicators 318, 320 may be conveyed from respective engines 302, 304 to PHM 310, which in turn sends component health information to lifing optimizer 312. Based thereon, RUL for components in engines 302, 304 may likewise be calculated, and a rate-of-life consumption for each may be calculated as well. As such, failure for each of the components can be predicted based on their respective RUL and on the rate-of-life consumption of each. Lifing optimizer 312 may then provide instructions to a control system or to an operator (such as a pilot) for altering operation of the aircraft in such a way that affects the RUL of the component that is first predicted to fail.”; and para. [0033], “Referring to FIG. 4, a comparison 400 between two RULs for hypothetical first and second components is illustrated. A first component includes an initial component life trajectory 402 and a second component includes a second initial component life trajectory 404. Thus, the first component is predicted to fail at a first time 406 that is well in advance of the second time 408 when the second component is predicted to fail. The times to fail 406, 408 are dependent at least on the RUL of each as well as the rate-of-life consumption of each. However, by reducing the rate-of-life consumption of the first component, and increasing the amount of use of the second component (and thereby increasing its rate-of-life consumption), then both life trajectories can be affected to the extent that both will have a generally converged time of failure 410. Rate-of-life consumption may be determined based on operating temperatures, as an example, and predicting the rate of aging using, for instance, an Arrhenius model. Or, rate-of-life consumption may be based on empirical or theoretical failure rates based on experience or on industry standards.”).

Gordon et al. teaches, according to claim 8, a method comprising: 
monitoring, by a controller of two or more engines that are configured to jointly provide mechanical power to a multi-engine power system, one or more operating parameters of each of a first engine and a second engine of the two or more engines (Gordon et al., at least para. [0020], “The engine controls 106 are each in operable communication with one of the engines 102…To implement this functionality, which is described in more detail below, the engine controls 106 are each coupled to receive various control and performance data from its associated engine 102.  Thus, as FIG. 1 further depicts, each engine 102 additionally includes a plurality of sensors 128.  Each of the sensors 128 is coupled to its associated engine control 106 and is operable to sense an engine parameter and supply control and performance data representative of the sensed parameter to its associated engine control 106.”); 
estimating, by the controller, a deterioration factor of the first engine based on the one or more operating parameters of the first engine (Gordon et al., at least para. [0022], “In the depicted embodiment, each engine control 106 includes a remaining useful life module 202 (e.g., 202-1, 202-2) and an engine controller 204 (e.g., 204-1, 204-2).  Each remaining useful life module 202 is configured to determine a plurality of different degradation mechanisms that limit the remaining useful life of its associated engine 102, and to determine which degradation mechanism for that engine 102 is most limiting.”); 
estimating, by the controller a deterioration factor of the second engine based on the one or more operating parameters of the second engine (Gordon et al., at least para. [0022], “In the depicted embodiment, each engine control 106 includes a remaining useful life module 202 (e.g., 202-1, 202-2) and an engine controller 204 (e.g., 204-1, 204-2).  Each remaining useful life module 202 is configured to determine a plurality of different degradation mechanisms that limit the remaining useful life of its associated engine 102, and to determine which degradation mechanism for that engine 102 is most limiting.”); 
adjusting, by the controller and based on the deterioration factor of the first engine, a first amount of mechanical power being provided by the first engine to extend a service time of the first engine (Gordon et al., at least para. [0022], “Each remaining useful life module 202, upon determining which of the determined degradation mechanisms for its associated engine 102 is most limiting, supplies a bias signal 203 representative of this determination to its associated engine controller 204.”, and para. [0031], “Turning now to a brief description of the engine controllers 204, it is seen that each includes a speed control 224, a speed error function 226, load sharing logic 228, and a turbine governor 232.  Before describing these functions, it is noted that the depicted engine controllers 204 are configured to implement a power turbine speed control function.  It will be appreciated, however, that various load matching functions may be implemented through the use of the power turbine speed control function.  For example, the engine controllers 204 could instead be configured to implement, through the use of a power turbine speed control function, a load matching function based on temperature or torque, just to name a few.”); and 
adjusting, by the controller and based on the deterioration factor of the second engine, a second amount of mechanical power being provided by the second engine to at least partially compensate for the adjustment to the first amount of mechanical power (Gordon et al., at least para. [0021], “The engine controls 106, in addition to receiving the various control and performance data from its associated engine 102, are in operable communication with each other via a data link 132…Each engine control 106 is further configured, based on the most limiting remaining useful life, to control the operations of at least its associated engine 102 in a manner that the remaining useful lives of each engine 102 are substantially equal.  It will be appreciated that the engine controls 106 may be variously configured to implement this functionality.”, and para. [0033], “The load sharing logic 228, as already noted, supplies a load share signal 234 to the speed control 224.  In the depicted embodiment, the load sharing logic 228 in each engine controller 204 receives at least a portion of the control and performance data supplied by the sensors 128 associated with both of the engines 102.  The load share logic 228 is configured, upon receipt of these data, to determine the load on each of the engines 102 and supply the load share signal 234, which is representative of the determined load on each engine, to the speed control 224.”).
Gordon et al. does not expressly teach, but Armstrong et al. teaches that the first engine is configured to supply power to a first propulsor and the second engine is configured to supply mechanical power to a second propulsor different than the first propulsor (Armstrong et al., at least Figure 3).  It would have been obvious to incorporate the teaching of Armstrong et al. into the system of Gordon et al. for the purpose of adapting the engine life elongation scheme to a 

Regarding claim 9, the one or more operating parameters of the first engine includes at least one of a temperature of the first engine, a fuel consumption of the first engine, or a shaft speed of the first engine, and wherein the one or more operating parameters of the second engine includes at least one of a temperature of the second engine, a fuel consumption of the second engine, or a shaft speed of the second engine (Gordon et al., at least para. [0020], “In the depicted embodiment, however, at least a subset of the depicted sensors 128 supply control and performance data representative of, or that may be used to determine, engine inlet pressure, engine inlet temperature, engine speed, fuel flow, compressor discharge pressure, power turbine inlet temperature, engine torque, shaft horsepower, and thrust, just to name a few.”). 
Regarding claim 10, the method further comprises estimating, by the controller, the deterioration factor of the first engine using a model that equates the one or more operating parameters of the first engine at the first amount of mechanical power to the deterioration factor of the first engine; and estimating, by the controller, the deterioration factor of the second engine using a model that equates the one or more operating parameters of the second engine at the second amount of mechanical power to the deterioration factor of the second engine (Gordon et al., at least para. [0022], “In the depicted embodiment, each engine control 106 includes a remaining useful life module 202 (e.g., 202-1, 202-2) and an engine controller 204 (e.g., 204-1, 204-2).  Each remaining useful life module 202 is configured to determine a plurality of different degradation mechanisms that limit the remaining useful life of its associated engine 102, and to determine which degradation mechanism for that engine 102 is most limiting.”).
Regarding claim 11, the method further comprises adjusting, by the controller, the first amount of mechanical power being provided by the first engine to adjust a rate of change of the deterioration factor of the first engine; and adjusting, by the controller, the second amount of mechanical power being provided by the second engine to adjust a rate of change of the deterioration factor of the second engine (Gordon et al., at least para. [0035], “The plurality of engines 102 are then controlled, based on the most limiting degradation mechanism, in a manner that the remaining useful lives of each engine are substantially equal (306).”, i.e. the rate of change of the deterioration factor, or the rate of degradation, is adjusted to equalize the remaining useful lives of the engines).
Regarding claim 12, the method further comprises adjusting, by the controller, the first amount of mechanical power being provided by the first engine to decrease the rate of change of the deterioration factor of the first engine to extend the service time of the first engine; and adjusting, by the controller, the second amount of mechanical power being provided by the second engine to increase the rate of change of the deterioration factor of the second engine to shorten a service time of the second engine (Gordon et al., at least para. [0035], “The plurality of engines 102 are then controlled, based on the most limiting degradation mechanism, in a manner that the remaining useful lives of each engine are substantially equal (306).”, i.e. the rate of change of the deterioration factor, or the rate of degradation, is adjusted to equalize the remaining useful lives of the engines, which necessarily shortens the service time of one of the engines and/or extends the service life of another of the engines).

Gordon et al. teaches, according to claim 14, a multi-engine power system comprising: 
at least a first engine and a second engine configured to jointly provide mechanical power to the multi-engine power system; and 
a controller configured to: 
monitor one or more operating parameters of each of the first engine and the second engine (Gordon et al., at least para. [0020], “The engine controls 106 are each in operable communication with one of the engines 102…To implement this functionality, which is described in more detail below, the engine controls 106 are each coupled to receive various control and performance data from its associated engine 102.  Thus, as FIG. 1 further depicts, each engine 102 additionally includes a plurality of sensors 128.  Each of the sensors 128 is coupled to its associated engine control 106 and is operable to sense an engine parameter and supply control and performance data representative of the sensed parameter to its associated engine control 106.”); 
estimate a deterioration factor of the first engine based on the one or more operating parameters of the first engine (Gordon et al., at least para. [0022], “In the depicted embodiment, each engine control 106 includes a remaining useful life module 202 (e.g., 202-1, 202-2) and an engine controller 204 (e.g., 204-1, 204-2).  Each remaining useful life module 202 is configured to determine a plurality of different degradation mechanisms that limit the remaining useful life of its associated engine 102, and to determine which degradation mechanism for that engine 102 is most limiting.”); 
“In the depicted embodiment, each engine control 106 includes a remaining useful life module 202 (e.g., 202-1, 202-2) and an engine controller 204 (e.g., 204-1, 204-2).  Each remaining useful life module 202 is configured to determine a plurality of different degradation mechanisms that limit the remaining useful life of its associated engine 102, and to determine which degradation mechanism for that engine 102 is most limiting.”); 
adjust, based on the deterioration factor of the first engine, a first amount of mechanical power being provided by the first engine to extend a service time of the first engine (Gordon et al., at least para. [0022], “Each remaining useful life module 202, upon determining which of the determined degradation mechanisms for its associated engine 102 is most limiting, supplies a bias signal 203 representative of this determination to its associated engine controller 204.”, and para. [0031], “Turning now to a brief description of the engine controllers 204, it is seen that each includes a speed control 224, a speed error function 226, load sharing logic 228, and a turbine governor 232.  Before describing these functions, it is noted that the depicted engine controllers 204 are configured to implement a power turbine speed control function.  It will be appreciated, however, that various load matching functions may be implemented through the use of the power turbine speed control function.  For example, the engine controllers 204 could instead be configured to implement, through the use of a power turbine speed control function, a load matching function based on temperature or torque, just to name a few.”); and 
“The engine controls 106, in addition to receiving the various control and performance data from its associated engine 102, are in operable communication with each other via a data link 132…Each engine control 106 is further configured, based on the most limiting remaining useful life, to control the operations of at least its associated engine 102 in a manner that the remaining useful lives of each engine 102 are substantially equal.  It will be appreciated that the engine controls 106 may be variously configured to implement this functionality.”, and para. [0033], “The load sharing logic 228, as already noted, supplies a load share signal 234 to the speed control 224.  In the depicted embodiment, the load sharing logic 228 in each engine controller 204 receives at least a portion of the control and performance data supplied by the sensors 128 associated with both of the engines 102.  The load share logic 228 is configured, upon receipt of these data, to determine the load on each of the engines 102 and supply the load share signal 234, which is representative of the determined load on each engine, to the speed control 224.”).
Gordon et al. does not expressly teach, but Armstrong et al. teaches that the first engine is configured to supply power to a first propulsor and the second engine is configured to supply mechanical power to a second propulsor different than the first propulsor (Armstrong et al., at least Figure 3).  It would have been obvious to incorporate the teaching of Armstrong et al. into the system of Gordon et al. for the purpose of adapting the engine life elongation scheme to a multiple propeller craft, and as a combination of prior art elements in a known manner with an 

Regarding claim 15, the one or more operating parameters of the first engine includes at least one of a temperature of the first engine, a fuel consumption of the first engine, or a shaft speed of the first engine, and wherein the one or more operating parameters of the second engine includes at least one of a temperature of the second engine, a fuel consumption of the second engine, or a shaft speed of the second engine (Gordon et al., at least para. [0020], “In the depicted embodiment, however, at least a subset of the depicted sensors 128 supply control and performance data representative of, or that may be used to determine, engine inlet pressure, engine inlet temperature, engine speed, fuel flow, compressor discharge pressure, power turbine inlet temperature, engine torque, shaft horsepower, and thrust, just to name a few.”).
Regarding claim 16, the controller is configured to: estimate the deterioration factor of the first engine using a model that equates the one or more operating parameters of the first engine at the first amount of mechanical power to the deterioration factor of the first engine; and estimate the deterioration factor of the second engine using a model that equates the one or more operating parameters of the second engine at the second amount of mechanical power to the deterioration factor of the second engine (Gordon et al., at least para. [0022], “In the depicted embodiment, each engine control 106 includes a remaining useful life module 202 (e.g., 202-1, 202-2) and an engine controller 204 (e.g., 204-1, 204-2).  Each remaining useful life module 202 is configured to determine a plurality of different degradation mechanisms that limit the remaining useful life of its associated engine 102, and to determine which degradation mechanism for that engine 102 is most limiting.”).
Regarding claim 17, the controller is configured to: adjust the first amount of mechanical power being provided by the first engine to adjust a rate of change of the deterioration factor of the first engine; and adjust the second amount of mechanical power being provided by the second engine to adjust a rate of change of the deterioration factor of the second engine (Gordon et al., at least para. [0035], “The plurality of engines 102 are then controlled, based on the most limiting degradation mechanism, in a manner that the remaining useful lives of each engine are substantially equal (306).”, i.e. the rate of change of the deterioration factor, or the rate of degradation, is adjusted to equalize the remaining useful lives of the engines).
Regarding claim 18, the controller is configured to: adjust the first amount of mechanical power being provided by the first engine to decrease the rate of change of the deterioration factor of the first engine to extend the service time of the first engine; and adjust the second amount of mechanical power being provided by the second engine to increase the rate of change of the deterioration factor of the second engine to shorten a service time of the second engine (Gordon et al., at least para. [0035], “The plurality of engines 102 are then controlled, based on the most limiting degradation mechanism, in a manner that the remaining useful lives of each engine are substantially equal (306).”, i.e. the rate of change of the deterioration factor, or the rate of degradation, is adjusted to equalize the remaining useful lives of the engines, which necessarily shortens the service time of one of the engines and/or extends the service life of another of the engines).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. and Armstrong et al., as applied to claim 1 above, and further in view of Fork et al. (US 4,057,714).
Regarding claim 7, Gordon et al. and Armstrong et al. do not expressly teach that the deterioration factor of the respective engine corresponds to a percentage of a total amount of degradation of the engine.  Fork et al. is directed to service-life monitoring of a turbogenerator shaft, and teaches determining cumulative stresses on a component and expressing the results as a percentage of total expected service life (Fork et al., col. 1, lines 60-68), “It is a further object of the invention to provide such a device having a combination of sensing and computing circuits, by means of which mechanical stresses acting upon the shaft, and the cumulative effect thereof, can be determined and brought into relation with an empirically determined service-life characteristic curve, and by means of which the percentage of the total expected service life can be indicated that has been spent due to these stresses can be indicated at any given time.”).  It would have been obvious to incorporate the teaching of Fork et al. into the system of Gordon et al. and Armstrong et al. for the purpose of identifying the parameters surrounding system degradation in terms of a readily understood scalar such as a percentage, and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. and Armstrong et al., as applied to claim 8 above, and further in view of Fork et al. (US 4,057,714).
Regarding claim 13, Gordon et al. and Armstrong et al. do not expressly teach that the deterioration factor of the respective engine corresponds to a percentage of a total amount of degradation of the engine.  Fork et al. is directed to service-life monitoring of a turbogenerator shaft, and teaches determining cumulative stresses on a component and expressing the results as a percentage of total expected service life (Fork et al., col. 1, lines 60-68), “It is a further object of the invention to provide such a device having a combination of sensing and computing circuits, by means of which mechanical stresses acting upon the shaft, and the cumulative effect thereof, can be determined and brought into relation with an empirically determined service-life characteristic curve, and by means of which the percentage of the total expected service life can be indicated that has been spent due to these stresses can be indicated at any given time.”).  It would have been obvious to incorporate the teaching of Fork et al. into the system of Gordon et al. and Armstrong et al. for the purpose of identifying the parameters surrounding system degradation in terms of a readily understood scalar such as a percentage, and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. and Armstrong et al., as applied to claim 14 above, and further in view of Fork et al. (US 4,057,714).
Regarding claim 19, Gordon et al. and Armstrong et al. do not expressly teach that the deterioration factor of the respective engine corresponds to a percentage of a total amount of degradation of the engine.  Fork et al. is directed to service-life monitoring of a turbogenerator shaft, and teaches determining cumulative stresses on a component and expressing the results as a percentage of total expected service life (Fork et al., col. 1, lines 60-68), “It is a further object of the invention to provide such a device having a combination of sensing and computing circuits, by means of which mechanical stresses acting upon the shaft, and the cumulative effect thereof, can be determined and brought into relation with an empirically determined service-life characteristic curve, and by means of which the percentage of the total expected service life can be indicated that has been spent due to these stresses can be indicated at any given time.”).  It would have been obvious to incorporate the teaching of Fork et al. into the system of Gordon et al. and Armstrong et al. for the purpose of identifying the parameters surrounding system degradation in terms of a readily understood scalar such as a percentage, and as a combination of known prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 2015/0081193 A1) in view of Armstrong et al. (US 2015/0185111 A1), as applied to claim 14 above, and further in view of  Wilson (US 5,054,716).
Regarding claim 20, Gordon et al. and Armstrong et al. teach the elements of claim 14, but do not expressly teach, where Wilson et al. teaches, the multi-engine power system wherein the first and second engines are tilt-rotor engines of a tilt-rotor aircraft (Wilson, at least Abstract, “A drive system for a tiltrotor aircraft that provides for the operation of both proprotors by either engine or by both engines. The drive system provides an interconnecting drive shaft that extends between and connects the engines in such a manner that power is transferred from one engine to the opposite proprotor in the case of an engine failure.”).  It would have been obvious to extend the teaching of Gordon et al. regarding engine service lift management to a tilt-rotor craft having linked engines jointly or individually driving proprotors, as taught by Wilson, for the purpose of extending total aircraft service life by balancing the service life of the plurality of engines. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DONALD J WALLACE/Primary Examiner, Art Unit 3665